Citation Nr: 1704288	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a dental disorder for the purpose of obtaining VA compensation.

2.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.

3.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1956 to November 1960 and from October 1962 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2016, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  The issues of service connection for a dental disorder for the purpose of obtaining VA compensation and service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed August 1996 rating decision denied service connection for a dental disorder on the basis that there was no evidence of a dental disability for which compensation may be established.

2.  The Veteran did not appeal the August 1996 rating decision denying service connection for a dental disorder after being notified of appellate rights, and no additional evidence was received prior to the expiration of the one year appeal period.

3.  The evidence received since the August 1996 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for a dental disorder, namely, in-service dental trauma and current oral bone loss, so raises the possibility of substantiating the claim of service connection for a dental disorder.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision denying service connection for a dental disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for a dental disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The application to reopen service connection for a dental disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (reopening of service connection for a dental disorder), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  The issue of service connection for a dental disorder, which is reopened in the decision herein, is Remanded below for further development.

Reopening of Service Connection for a Dental Disorder

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claim of service connection for a dental disorder.  The claim, initially filed in July 1996, was originally denied in an August 1996 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for a dental disorder, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the rating decision (denying service connection for a dental disorder) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the August 1996 rating decision, the RO denied service connection for a dental condition on the basis that there was no evidence of a dental disability for which compensation may be established.  The pertinent evidence of record at the time of the August 1996 rating decision included the Veteran's claim and service treatment records.

Since the August 1996 rating decision, additional evidence has been received in the form of the Veteran's statements, particularly during the October 2016 Videoconference Board hearing, and private dental treatment records.  The Veteran's statements and private dental treatment records are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, evidence of an in-service dental trauma and current oral bone loss, and raises a reasonable possibility of substantiating the claim.  Specifically, in a March 2011 statement, the Veteran's private treating dentist indicated that the Veteran had bone of loss of teeth #7, 8, and 10.  In addition, in a March 2011 statement and during the October 2016 Videoconference Board hearing, the Veteran testified that, during service, he experienced a toothache.  He was ordered on a flight before he could seek treatment for the toothache and contends that the unpressurized flight exacerbated an abscess in tooth #9, essentially causing trauma to the teeth (from the unpressurized flight), resulting in additional in-service treatment for teeth #8, 9, and 10.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a dental disorder.  See 38 C.F.R. § 3.156(a).

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for a dental disorder.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period after notice of the August 1996 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the August 1996 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for a dental disorder is addressed in the Remand section below.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a dental disorder is granted.


REMAND

Service Connection for a Dental Disorder for VA Compensation

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

The significance for veterans having a service-connected compensable dental disability or condition is that they may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a).

As noted above, the Veteran contends that, during service, he experienced a toothache.  He was ordered on a flight before he could seek treatment for the toothache and contends that the unpressurized flight exacerbated an abscess in tooth #9, essentially causing trauma to the teeth (from the unpressurized flight), resulting in additional in-service treatment for teeth #8, 9, and 10.  

Service treatment records reveal that tooth #9 was replaced by a bridge in October 1962.  In February 1965, the Veteran had acrylic facings in teeth #8, 9, and 10.

To date, the Veteran has not been afforded a VA dental examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is warranted to assist in determining the etiology of any current dental disorder, to include whether the in-service trauma caused the current dental disorder.  

Service Connection for a Noncompensable Dental Disorder for Treatment Purposes

The Board must address all issues reasonably raised by a liberal reading of the record; consistent with this principle, a claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The Board further notes that, as to each noncompensable service-connected dental condition, a determination will be made regarding whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2016).

In this case, the RO did not refer the claim of service connection for a dental disability for purposes of VA outpatient treatment purposes.  As such, the Board finds that a remand is appropriate here.  A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently, and is, therefore, consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Accordingly, the issues of service connection for a dental disorder for the purpose of obtaining VA compensation and service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA dental examination.  The entire electronic claims file, to include a complete copy of this Remand, should be made available to, and reviewed by, the VA examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  A complete history of dental injury should be noted in the report.

Following a physical examination of the Veteran, the VA examiner should provide the following findings and opinions:

a) Identify any current dental disorders, to include any tooth loss.

b) For each identified dental disorder, is it at least as likely as not (a 50 percent or greater probability) that any identified dental disorder is related to the Veteran's active military service, to include in-service trauma.  

c) If tooth loss is found, the VA examiner should determine whether there is also bone loss (or loss of the substance of the body) of the maxilla or mandible?

d) If the answer to paragraph c) is affirmative (i.e., there is bone loss or loss of the substance of the body of the maxilla or mandible), is it at least as likely as not (a 50 percent or greater probability) that this bone loss caused the tooth loss?

e) If the answer to paragraph d) is affirmative, is it at least as likely as not (a 50 percent or greater probability) that this bone loss was caused by in-service trauma or disease?

In rendering the findings and opinions in paragraphs a) through e), the VA examiner should assume, as fact, that the Veteran was on an unpressurized flight shortly after complaining of pain in tooth #9 during service (i.e., sustained dental trauma).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of the VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

3. If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, readjudicate the claim.

4. After completion of the above and any additional development deemed necessary, the appeals of service connection for a dental disorder and service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


